CARDINE, Chief Justice,
dissenting, with whom ROONEY, Justice, Retired, joins.
I would reverse.
On the issue of notice, Shriners advances two arguments. First, it asserts that it is one of the “beneficiaries named in the will” as that term appears in W.S. 2-7-205(b). Second, it argues that, because of its property interest in the estate, notice is required by the Due Process Clause of the United States Constitution. I would hold that appellant is correct on both counts. Shriners, however, was a “beneficiary” named in the will, and that alone was sufficient to require notice.
It is quite astonishing that the court concludes that contingent beneficiaries are not beneficiaries and therefore not entitled to notice of disposition at private sale of a *1104significant asset. Even more astonishing is the suggestion that a will containing trust provisions is not a will or that trust provisions in a will are not part of the will. The instrument involved here is titled “Last Will and Testament of Velma Rife Jones.” Within the body of the instrument is established a trust in which appellant is a named beneficiary. There is no settled law of which I am aware that permits the court to hold that what it does not like in a will simply is not in the will.
To complete this strange circle of result justification is the suggestion that some policy is served by denying notice because contingent beneficiaries may be “a large group of persons” and notice to them would be “expensive,” an “intolerable burden” and lead to “endless * * * litigation.” And so for expediency, the court approves this sale without the beneficiary, in whom title may ultimately vest, receiving notice or having the right to be heard. The result in this case was sale of a ranch first appraised for $1,200,000 being sold for the sum of $820,000. Perhaps the amount received for sale of the ranch was reasonable. But one cannot help but wonder, why not give notice of the sale to named beneficiaries.
The Wyoming probate code does not define the term “beneficiaries.” When construing statutes, however, “[wjords and phrases shall be taken in their ordinary and usual sense” and “technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import.” W.S. 8-1-103. In its ordinary and usual sense, the term “beneficiary” means “one who receives something.” Webster’s Third New International Dictionary (1971). In law, “beneficiary,” standing alone, is defined as “[o]ne who benefits from [the] act of another.” Black’s Law Dictionary (5th ed. 1979). Shriners surely receives something and benefits from the act of the testatrix, Velma Rife Jones. If it meets the qualifications set forth in the will, it is entitled to a remainder interest in the estate. In addition, Shriners is unquestionably “named in the will.” Notice, therefore, was required by W.S. 2-7-615 and 2-7-205(b).